No. 99-41178
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41178
                         Summary Calendar



                          MOSES AUGUSTUS,

                                             Plaintiff-Appellant,

                              VERSUS

                    UNITED STATES PENITENTIARY
                         BEAUMONT, TEXAS,


                                             Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:99-CV-521
                        --------------------
                            June 27, 2000
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Moses Augustus, federal prisoner # 39301-066, argues that the

district court erred in dismissing his civil rights complaint based

on his failure to exhaust his prison administrative remedies before

seeking relief in federal court.   Augustus argues that he was not

required to exhaust his administrative remedies because he was very



ill and he required immediate action by the district court.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 99-41178
                                    -2-

Because Augustus sought injunctive relief and damages, he was

required to exhaust administrative remedies before seeking relief

in federal court.      See Wright v. Hollingsworth, 201 F.3d 663, 665

(5th Cir. 2000); Whitley v. Hunt, 158 F.3d 882, 886-87 (5th Cir.

1998).

     Augustus filed his civil rights complaint in the district

court within two weeks of the alleged date that he was denied

medical treatment. Although Augustus alleged that prison officials

would not entertain his grievances, the record reflects that he

failed to provide the administrators with an adequate opportunity

to do so.

     The    district   court   did   not   err   in   dismissing   Augustus’

complaint for failure to exhaust his administrative remedies.            See

Underwood v. Wilson, 151 F.3d 292, 295-96 (5th Cir. 1998), cert.

denied, 119 S. Ct. 1809 (1999); 28 U.S.C. § 1997e(a).

     AFFIRMED.